DENISON, J.
Epitomized Opinion
Baron was a wholesale liquor dealer in Brooklyr N. Y., who had purchased due permits to purchas whiskey in Pittsburg' and ship it to Brooklyn. H withdrew from a Pittsburg distillery warehouse 50 cases — being five truck loads — and started the trans portation. One Barnett accompanied the trucks a guard. When they had reached Youngstown, Ohic on their journey to Brooklyn the whiskey was seizec and Baron and Barnett, with others, were arrestee They were later indicted with several others,' am were charged in count 6 o fthé indictment with : conspiracy to violate the national prohibition ac by using permits for the withdrawal and shipmen to Youngstown for sale there for beverage purposes Baron and Barnett were tried and found guilty oi three counts, including this one for conspiracy am .they separately assigned error. In affirming th< *451judgment of Judge Westenhaver of the U. S. District Court of Cleveland, where the defendants were tried, the U. S. Circuit Court of Appeals held:
Attorneys — E. H. Moore, for Baron; B. W. Henderson, for U. S.
1. The granting of a continuance or of separate trials to defendants jointly indicted rests in the discretion of the trial court.
2. In a prosecution for conspiracy to violate the national prohibition act, where there is some evidence found on him as to prohibit its use on his trial; therefore, no error was committed in introducing various letters in evidence tending to show the purpose for which the liquor was being transported.
4. Where the guilt or innocence of a defendant depends solely on his intent, the admission in evidence generally of letters relating to similar transactions, instead of limiting them to the issue of intent, is not prejudicial.
5. On the trial of two defendants for conspiracy permitting evliddnce originally admitted 1 agaijast one defendant only to' be considered generally is not prejudicial to the other defendant where such evidence tends to show a conspiracy.
6. An indictment charging that defendants induced a carrier to take a shipment of liquor for delivery to a named consignee in New York when the purpose was to have delivery made at a different place to one not the consignee, is sufficient to charge an offense under the national prohibition act.